                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     XIAOHUA HUANG,                                    Case No. 19-cv-08161-SVK
                                   8                    Plaintiff,
                                                                                           ORDER REGARDING PLAINTIFF'S
                                   9             v.                                        MOTION FOR LEAVE TO
                                                                                           WITHDRAW THE COMPLAINT
                                  10     FIRST REPUBLIC BANK,
                                                                                           Re: Dkt. No. 14
                                  11                    Defendant.

                                  12          On February 3, 2020, pro se Plaintiff Xiaohua Huang (“Plaintiff”) filed a motion asking
Northern District of California
 United States District Court




                                  13   for leave to withdraw his complaint and to dismiss this case without prejudice. Dkt. 14. The
                                  14   Court directs Plaintiff to Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure for guidance on
                                  15   how to voluntarily dismiss an action without a court order.
                                  16          Plaintiff may wish to contact the Federal Pro Se Program, a free program that offers
                                  17   limited legal services and advice to parties who are representing themselves. Help is provided by
                                  18   appointment and on a drop-in basis. Parties may make appointments by contacting the program’s
                                  19   staff attorney, Mr. Kevin Knestrick, at 408-297-1480 or kknestrick@asianlawalliance.org.
                                  20   Additional information regarding the Federal Pro Se Program is available at
                                  21   http://cand.uscourts.gov/helpcentersj. In addition, the Court offers a pro se handbook free of
                                  22   charge; a copy may be obtained from the Clerk’s office or downloaded from
                                  23   http://cand.uscourts.gov/prosehandbook.
                                  24          SO ORDERED.
                                  25   Dated: February 3, 2020
                                  26
                                  27
                                                                                                     SUSAN VAN KEULEN
                                  28                                                                 United States Magistrate Judge
